                 Case 2:20-cv-00092-JLR Document 38 Filed 10/15/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   THE STANDARD FIRE INSURANCE
     COMPANY,
 9                                                         Case No. C20-92 JLR
                                Plaintiff,
10                                                         ORDER
            v.
11
     CAROLYN LANGE, et al.,
12
                                Defendants.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, 'HIHQGDQWV 2EMHFWLRQV 'NW  and the remaining
16
     record, the Court finds and ORDERS:
17
            (1)     The Court ADOPTS the Report and Recommendation;
18
            (2)     Plaintiff’s Motion for Summary Judgment (dkt. 17) is GRANTED and the Court
19
     finds Plaintiff entitled to the following declaratory relief: Plaintiff owes no defense or coverage
20
     obligations to Carolyn and Benjamin Lange for the claims asserted against them in the
21
     Underlying Action, C.L. v. Carolyn and Benjamin Lange, Whatcom County Superior Court Case
22
     No. 17-2-02207-8, under the insurance policies issued to them by Plaintiff, Policy No. 947122960
23
     633 1, which were in effect between January 1, 2002 and January 1, 2005;



     ORDER - 1
                 Case 2:20-cv-00092-JLR Document 38 Filed 10/15/20 Page 2 of 2




 1          (3)     This matter is DISMISSED with prejudice; and

 2          The Clerk is directed to send copies of this order to the parties and to the Honorable

 3   Michelle L. Peterson.

 4          Dated this WK          2FWREHU
                         BBday of ___________, 2020.

 5

 6                                                          
                                                          JAMES L. ROBART
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
